Citation Nr: 1107124	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  06-11 066A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.	Entitlement to an evaluation in excess of 50 percent for 
posttraumatic stress disorder (PTSD), with alcohol 
dependence.

2.	Entitlement to an initial compensable disability rating for 
pancreatitis. 

3.	Entitlement to service connection for degenerative joint 
disease and degenerative disc disease of the lumbar spine. 


REPRESENTATION

Appellant represented by:	Carl K. Price, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1967 to May 1969.  

This appeal arose from the Department of Veterans Affairs (VA) 
Regional Offices (ROs) in Cleveland, Ohio (rating decision issued 
November 2005), and Nashville, Tennessee (rating decision issued 
December 2008). 

A hearing was held before the undersigned Veterans Law Judge in 
December 2010.  A transcript of this hearing has been associated 
with the claims file.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

The Board has determined that further development action is 
required before appellate review of the file can proceed.  
Unfortunately, a remand is required in this case.

The Veteran and his representative contend, in substance, that 
the Veteran is entitled to an increased evaluation for his 
service-connected PTSD and pancreatitis.  A 50 percent evaluation 
was assigned for PTSD effective July 31, 2002, and a 
noncompensable evaluation for pancreatitis, effective in April 3, 
2006.  In addition, the Veteran claimed entitlement to service 
connection for degenerative joint disease and degenerative disc 
disease of the lumbar spine to include aggravation of an 
underlying condition. 

Increased Rating

In July 2010, the Veteran requested a new VA examination for PTSD 
based on his inability to find employment.  At the December 2010 
Board hearing, the Veteran testified he was forced to retire from 
his employment at General Motors in 2006.  He was employed four 
other times from 2006 to 2008 but was unable to maintain 
employment.  The Veteran's representative stated the Veteran met 
majority of the criteria for a 70 percent rating under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  Significantly, the representative 
noted the Veteran was socially and occupationally impaired.  

In addition, regarding the Veteran's service connected 
pancreatitis, he testified that he has experienced increasing 
"pancreatic attacks."  The Veteran has been treated with 
prescription medication for his condition and has been treated at 
the VA medical center.  

The duty to conduct a contemporaneous examination is triggered 
when the evidence indicates that there has been a material change 
in disability or that the current rating may be incorrect.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer 
v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is 
entitled to a new examination after a 2 year period between the 
last VA examination and the Veteran's contention that the 
pertinent disability had increased in severity). 

The Board notes the most recent VA PTSD examination took place in 
July 2008; it is currently two and half years since his last VA 
examination.  The Veteran's last VA examination for pancreatitis 
took place in November 2008.  Therefore, the Veteran should be 
afforded a VA examination to determine the current severity of 
his disabilities.  38 C.F.R. § 3.159(c)(4) (2010); Green v. 
Derwinski, 1 Vet. App. 121 (1991) (duty to assist may include 
conduct of a thorough and contemporaneous medical examination, 
one which takes into account the records of prior medical 
treatment, so that the evaluation of the claimed disability will 
be a fully informed one).  Where the record does not adequately 
reveal the current state of disability, the fulfillment of the 
duty to assist includes providing a thorough and contemporaneous 
medical examination that considers the claimant's prior medical 
examinations and treatment.  See Floyd v. Brown, 9 Vet. App. 88, 
93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).

The Board also notes that the record suggests that there might be 
outstanding medical records: the Veteran testified at the 
December 2010 hearing that he was continuing treatment for his 
pancreatitis.  In addition, it appears the Veteran's post-service 
treatment records from the VA since July 2009 are absent from the 
record.  Therefore, all outstanding, including private, treatment 
records should be requested and obtained if available.  The case 
is accordingly remanded to the RO so that the Veteran may be 
afforded VA examinations and so that the RO may obtain the 
Veteran's VA and private treatment records, if any, that were not 
previously considered.

Service Connection

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  See 
38 C.F.R. § 3.303(b) (2010).  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  Id.  Service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran's representative testified at the December 2010 Board 
hearing that the Veteran was told by a private doctor his back 
condition may be congenital and aggravated by his military 
service.  The representative argued that the Veteran sustained 
trauma to his back during service by driving on rough and jarring 
roads. 

According to the Veteran's in-service treatment record, the 
Veteran has complained of and has been treated for back pain on 
several occasions, including pain caused by a mal-rotated kidney.

VA and private treatment records also indicate the Veteran has 
been receiving treatment for his current back condition.  
Importantly, a November 2007 letter from Dr. L. Madigan, the 
Veteran's private doctor, the Veteran was diagnosed with isthmic 
spondylolisthesis at L5-S1 and opined that the Veteran's 
"military service could possibly have brought on this condition 
or could possibly have exacerbated it."  

The question of aggravation must be considered.  If the condition 
existed before service, it must be determined if the trauma and 
back pain represent an increase in severity during service.  If 
there was an increase in severity, aggravation will be presumed 
unless there is clear and unmistakable evidence to rebut the 
presumption.  See 38 C.F.R. § 3.306 (2010).  As stated, medical 
opinions are needed for the required analysis.

Therefore, given Dr. L. Madigan's nexus opinion, a current 
diagnosis of a back disability, the Board finds that additional 
development is warranted to determine the current nature, extent, 
possible severity and manifestations of his back disability.  It 
is necessary to ensure that there is a complete record upon which 
to decide the Veteran's claim so that he is afforded every 
possible consideration.  VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a) 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c) 
(2010).

Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be requested to 
identify the names, addresses, and dates 
of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records since July 2009. After obtaining 
the necessary authorization, the 
identified treatment records should be 
obtained and associated with the claims 
file.

2.	The Veteran should be afforded a VA 
examination with the appropriate 
specialist(s) to determine the current 
level of disability due to his service- 
connected PTSD.  The claims folder should 
be made available to the examiner for 
review before the examination.  The 
examiner should set forth all 
symptomatology associated with the 
Veteran's PTSD, including a discussion of 
his occupational and social impairment.

3.	The Veteran should be afforded a VA 
examination with the appropriate 
specialist(s) to determine the current 
level of disability due to his 
pancreatitis.  The claims folder should be 
made available to the examiner for review 
before the examination.  The examiner 
should set forth all symptomatology 
associated with the Veteran's 
pancreatitis.

4.	The Veteran should be scheduled for a VA 
examination of his back.  The claims file 
must be made available to the examiner for 
review.  Any and all imaging studies 
needed to diagnose the Veteran's current 
back disorder must be done.  The examiner 
should respond to the following questions 
with a complete response.

a.	What is the correct current diagnosis 
for the Veteran's back disability?  If 
it is a congenital or developmental 
defect, was it aggravated by service?  

b.	Is it as least as likely as not that any 
non-congenital back disability is 
related to service (incurred 
in/aggravated by), to include whether it 
is related to the back pain reported in 
service? 

5.	Thereafter, the AOJ should readjudicate 
these claims in light of any evidence 
added to the record.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should be 
provided a supplemental statement of the 
case (SSOC).  An appropriate period of 
time should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

